Case 2:18-cv-17424-SDW-LDW Document 1 Filed 12/19/18 Page 1 of 7 PageID: 1



     Terence J. Sweeney, Esq.
     44 Fairmount Avenue
     Suite One
     Chatham, New Jersey 07928
     (973) 665-0400
     Attorney for Plaintiff JOSE GOMEZ

     UNITED STATES DISTRICT COURT
     DISTRICT OF NEW JERSEY

    JOSE GOMEZ,                                             CIVIL ACTION NO:
                                    Plaintiff
    v.                                                      COMPLAINT
    CRISTIAN ARISTIZABAL-RENGI,
    J & E EXPRESS, LLC                                      PLAINTIFF DEMANDS A
    JOHN DOES (Nos.1-3), and                                TRIAL BY JURY
    ABC Corp. (Nos.1-3).
                             Defendant(s),


     Sirs:
             Plaintiff, by his attorney TERENCE J. SWEENEY, ESQ. complaining of the abovenamed

     defendants respectfully alleges, upon information and belief the following:

                                           THE PARTIES

         1. Plaintiff JOSE GOMEZ is a citizen and resident of the State of Pennsylvania residing at

             195 Spring Lane, Town of East Stroudsburg.

         2. Defendant CRISTIAN ARISTIZABAL-RENGI is a citizen of the State of New Jersey,

             who resided and still resides at 333 Westfield Avenue, City of Elizabeth, County of Union.

         3. Defendant J & E EXPRESS, LLC is a citizen of the State of New Jersey, who resides at

             365 Williamson Street, City of Elizabeth, County of Union

                                           JURISDICTION AND VENUE

         4. The court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332 in that

             such jurisdiction is founded upon the diversity of citizenship between the parties to this

             action and the matter in controversy exceeds, exclusive of interests and costs, the sum of




                                                       1
Case 2:18-cv-17424-SDW-LDW Document 1 Filed 12/19/18 Page 2 of 7 PageID: 2



          SEVENTY-FIVE THOUSAND ($75,000.00) DOLLARS.

       5. Venue is proper pursuant to § 1391(b).

                      AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF
                               OF PLAINTIFF JOSE GOMEZ

       6. On or about December 21, 2016, the defendant CRISTIAN ARISTIZABAL-RENGI was

          the driver, owner, lessee, and registrant of a 2007 white truck, registered in the State of

          New Jersey bearing a New Jersey State license plate # XCYD59.

       7. At all times hereinafter mentioned the defendant CRISTIAN ARISTIZABAL-RENGI

          maintained, operated, equipped, inspected, repaired, maintained, tested, and otherwise

          examined said motor vehicle.

       8. At all times hereinafter mentioned the defendant CRISTIAN ARISTIZABAL-RENGI

          managed, leased, assigned and rented said motor vehicle.

       9. At all times hereinafter mentioned the defendant J & E EXPRESS, LLC and/or John Does

          and ABC Corp. (fictitious designations) maintained, operated, equipped, inspected,

          repaired, maintained, tested, and otherwise examined said motor vehicle.

       10. At all times hereinafter mentioned the defendant J & E EXPRESS, LLC and/or John Does

          and ABC Corp. (fictitious designations) managed, leased, assigned, registered, and rented

          said motor vehicle.

       11. At all times hereinafter mentioned the defendant CRISTIAN ARISTIZABAL-RENGI

          operated, drove and controlled said vehicle as the agent, servant and employee, with the

          consent and permission of J & E EXPRESS, LLC and/or John Does and ABC Corp.

          (fictitious designations).

       12. Defendant John Does and ABC Corp. are fictitious designations representing one or more

          individuals, partnerships, corporations, or other legal entities which owned, leased, rented,




                                                     2
Case 2:18-cv-17424-SDW-LDW Document 1 Filed 12/19/18 Page 3 of 7 PageID: 3



          managed or controlled such vehicle operated by defendant CRISTIAN ARISTIZABAL-

          RENGI and for whom said defendant was acting as the agent, servant, and/or employees at

          the time of the collision.

       13. At all times hereinafter mentioned the northbound local lanes of the New Jersey Turnpike,

          mile post 120.60, County of Bergen, State of New Jersey, were and still are public

          roadways and thoroughfares in common use by the residents of the State of New Jersey

          and others.

       14. On or about December 21, 2016, the plaintiff JOSE GOMEZ was the passenger in a 2013

          Ford Econoline gray passenger van, owned by C & G Transportation, Inc., and registered

          in the State of Pennsylvania bearing a Pennsylvania State license plate # BNO3772.

       15. At all times hereinafter mentioned the defendant Jose Gomez rode in said vehicle, owned

          by C & G Transportation, Inc.

       16. That on or about the December 21, 2016, at approximately 6:56 a.m. the white truck was

          being operated, maintained, controlled, and driven by Defendants CRISTIAN

          ARISTIZABAL-RENGI, J & E EXPRESS, LLC and/or John Does and ABC Corp., over

          and along the public roadway known as the northbound local lanes of the New Jersey

          Turnpike, mile post 120.60, County of Bergen, State of New Jersey.

       17. That on or about the December 21, 2016, at approximately 6:56 a.m. the plaintiff

          passenger JOSE GOMEZ was in the gray passenger van owned over and along the public

          roadway known as the northbound local lanes of the New Jersey Turnpike, mile post

          120.60, County of Bergen, and State of New Jersey.

       18. That on or about the December 21, 2016, at approximately 6:56 a.m., the white truck

          operated, maintained, and driven by Defendants CRISTIAN ARISTIZABAL-RENGI, J &




                                                   3
Case 2:18-cv-17424-SDW-LDW Document 1 Filed 12/19/18 Page 4 of 7 PageID: 4



          E EXPRESS, LLC and/or John Does and ABC Corp. at or near the aforesaid location,

          was being operated in a reckless, careless and negligent manner.

       19. That on or about the December 21, 2016, at approximately 6:56 a.m., the white truck

          operated, maintained, and driven by Defendants CRISTIAN ARISTIZABAL-RENGI, J &

          E EXPRESS, LLC and/or John Does and ABC Corp. and the gray passenger van ridden in

          by plaintiff JOSE GOMEZ came into contact with each other.

       20. That on or about the December 21, 2016, at approximately 6:56 a.m., the white truck

          operated, maintained, and driven by Defendants CRISTIAN ARISTIZABAL-RENGI, J &

          E EXPRESS, LLC and/or John Does and ABC Corp. and the gray passenger van ridden in

          by plaintiff JOSE GOMEZ came into violent contact with each other.

       21. That on or about the December 21, 2016, at approximately 6:56 a.m. or immediately

          thereafter a police officer, of the New Jersey State Police investigated and made a written

          report concerning the aforesaid collision between the white truck operated by Defendants

          CRISTIAN ARISTIZABAL-RENGI, J & E EXPRESS, LLC and/or John Does and ABC

          Corp. and the gray passenger van ridden in by plaintiff JOSE GOMEZ, and filed said

          report bearing accident No. D-030-2016-04355A.

       22. That by reason of the foregoing, plaintiff JOSE GOMEZ was seriously injured.

       23. That the foregoing accident and resulting injuries to the plaintiff JOSE GOMEZ was

          caused solely by reason of the recklessness, carelessness and negligence of the part of the

          defendants herein and without any negligence on the part of the plaintiff contributing

          therein.

       24. That by reason of the foregoing, plaintiff JOSE GOMEZ was caused to suffer grievous and

          permanent injuries and was severely injured, damaged, rendered sick, sore, lame, and




                                                    4
Case 2:18-cv-17424-SDW-LDW Document 1 Filed 12/19/18 Page 5 of 7 PageID: 5



          disabled, sustained severe nervous shock and mental anguish, great physical pain, loss of

          enjoyment of life, past and future pain and suffering, and emotional upset, some of which

          injuries are permanent in nature and duration, and the plaintiff will be caused to suffer

          pain, inconvenience and other effects of such injuries; plaintiff incurred and in the future

          will necessarily incur further hospital and/or surgical and medical expenses in an effort to

          be cured of said injuries, plaintiff suffered loss of past and future income, and plaintiff will

          be unable to pursue his usual duties with the same degree of efficiency as prior to this

          accident, all to the plaintiff’s great damage.

       25. That as a result of the foregoing plaintiff JOSE GOMEZ suffered serious permanent

          injuries.

       26. That by reason of the foregoing JOSE GOMEZ was damaged in the sum of ONE

          MILLION ($1,000,000) DOLLARS.

                  AS AND FOR A SECOND CAUSE OF ACTION ON BEHALF
                            OF PLAINTIFF JOSE GOMEZ


       27. Plaintiff repeats and iterates all facts previously alleged as though fully set forth herein.

       28. At all times set forth herein, Defendants J & E EXPRESS, LLC and/or John Does and

          ABC Corp., its agents, servants and/or employees had a duty to investigate the driving

          history, driving qualifications, medical background, physical fitness, criminal background

          and other such information of their employees before agreeing to hire, contract with, and

          retain such employees, including Defendant CRISTIAN ARISTIZABAL-RENGI.

       29. Defendants J & E EXPRESS, LLC and/or John Does and ABC Corp., its agents, servants

          and/or employees, had a duty to exercise reasonable and necessary care, diligence and skill

          in hiring, training, supervising and retaining its employees and/or those drivers with whom




                                                      5
Case 2:18-cv-17424-SDW-LDW Document 1 Filed 12/19/18 Page 6 of 7 PageID: 6



             it entered into a contract, including defendant CRISTIAN ARISTIZABAL-RENGI, in

             order to prevent the danger of their causing imminent harm to members of the general

             public and others, including Plaintiff JOSE GOMEZ .

       30.    At all times set forth herein, Defendants J & E EXPRESS, LLC and/or John Does and

             ABC Corp., its agents, servants and/or employees failed to exercise such reasonable and

             necessary care and diligence in hiring, training, supervising and retaining its employees

             and/or those drivers with whom it entered into a contract, including Defendant

             CRISTIAN ARISTIZABAL-RENGI.

       31. Defendants J & E EXPRESS, LLC and/or John Does and ABC Corp. knew, or in the

             exercise of reasonable and necessary care and diligence, should have known, that

             Defendant CRISTIAN ARISTIZABAL-RENGI would be likely to operate a motor

             vehicle in a negligent, reckless, and careless manner on behalf of Defendants J & E

             EXPRESS, LLC and/or John Does and ABC Corp.

       32. As a result of the foregoing, on December 21, 2016, Defendant CRISTIAN

             ARISTIZABAL-RENGI operated, controlled and drove negligently a white truck on behalf

             of Defendants J & E EXPRESS, LLC and/or John Does and ABC Corp. and violently

             struck the gray van in which Plaintiff JOSE GOMEZ was a passenger.

       33. As a result of the foregoing, Plaintiff JOSE GOMEZ was caused to suffer severe and

             permanent bodily injuries, physical and mental pain and suffering, disability,

             disfigurement, scarring, mental anguish, loss of enjoyment of life, loss of society and

             services, and have been caused to incur, and will continue to incur, expenses for medical

             care and attention.

       34. By reason of the foregoing, Defendants are liable to Plaintiff JOSE GOMEZ for damages in




                                                       6
Case 2:18-cv-17424-SDW-LDW Document 1 Filed 12/19/18 Page 7 of 7 PageID: 7



          the sum of One Million ($1,000,000) Dollars.

       35. Plaintiffs’ aforesaid injuries were directly due to the negligent, reckless and careless conduct

          of Defendant , its agents, servants, and/or employees in the ownership, rental, leasing,

          maintenance, control, and operation of the aforementioned motor vehicle, and in breaching

          their duty to use reasonable and necessary care and diligence in hiring, contracting, and

          retaining employees, including Defendant CRISTIAN ARISTIZABAL-RENGI, who was

          unfit and unqualified for the position of driver, without any negligence on the part of

          Plaintiffs contributing thereto.

                  WHEREFORE, plaintiff JOSE GOMEZ demands judgment against the defendants

          CRISTIAN ARISTIZABAL-RENGI, J & E EXPRESS, LLC and/or John Does and ABC

          Corp., individual, jointly, and severally on the causes of action herein alleged for damages

          with interest from the December 21, 2016, costs and disbursements and all such further

          and other relief that this Court may deem just and proper.

          Dated: Chatham, New Jersey
          December 19, 2018




                                                  /s/
                                                  -------------------------------
                                                  TERENCE J. SWEENEY ESQ.
                                                  Attorney for Plaintiff
                                                  Jose Gomez
                                                  44 Fairmount Avenue, Suite One
                                                  Chatham, New Jersey 07928
                                                  (973) 665-0400




                                                      7
